MEMORANDUM**
Jesus Bolanos-Ramirez, his wife and two minor daughters, Mexican natives and citizens, petition pro se for review of the decision of the Board of Immigration Appeals (“BIA”) affirming the immigration judge’s denial of their applications for cancellation of removal under 8 U.S.C. § 1229b(b). We retain jurisdiction over petitioners’ constitutional claims pursuant to 8 U.S.C. § 1252, Jimenez-Angeles v. Ashcroft, 291 F.3d 594, 599 (9th Cir.2002), and we review such claims de novo, Torres-Aguilar v. INS, 246 F.3d 1267, 1271 (9th Cir.2001). We deny the petition for review.
We lack jurisdiction to review the BIA’s determination that the adult petitioners failed to satisfy the “exceptional and extremely unusual hardship” requirement for cancellation of removal. See Romero-Torres v. Ashcroft, 327 F.3d 887, 892 (9th Cir.2003). Petitioners’ constitutional challenge to the adequacy of the BIA’s hardship decision lacks merit. See Torres-Aguilar, 246 F.3d at 1271 (“Traditional ‘abuse of discretion’ challenges recast as alleged due process violations do not constitute colorable constitutional claims which would invoke our jurisdiction.”).
Petitioners’ equal protection claim is foreclosed by this court’s decision in Jimenez-Angeles, 291 F.3d at 602-03 (rejecting equal protection claim based on the Nicaraguan Adjustment and Central American Relief Act’s more favorable treatment of individuals from certain designated countries).
PETITION DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the *657courts of this circuit except as provided by Ninth Circuit Rule 36-3.